Case 5:18-cv-02643-MWF-KK Document 58-1 Filed 12/18/19 Page 1of3 Page ID #:520

EXHIBIT A
MSOC ase 5:18-cv-02643-MWF-KK DBUtsersr BUEASPidipfomprnignaice-MBI594 Of 3 Page ID #:521

STATE OF CALIFORNIA
DEPARTMENT OF REAL ESTATE

The license information shown below represents public information taken from the Department of Real Estate(DRE) database at the time of your inquiry. It will not reflect pending
changes which are being reviewed for subsequent database updating. Also, the license information provided includes formal administrative actions that have been teken against
licensees pursuant to the Business and Professions Code and/or the Administrative Procedure Act. All of the information displayed is public information. Aithough the business and
maiting addresses of real estate licensees are Included, this information is not intended for mass mailing purposes.

Some historicai disciplinary action documents may not be in compliance with certain accessibility functions. For assistance with these documents, please contact the Department’s
Licensing Flag Section.

License information taken from records of the Department of Real Estate on 11/19/2019 3:50:02 PM

License Type:

BROKER

Name: Baca, Kimberly Lynn

Mailing Address: P O BOX 824
AGUANGA, CA 92536-0824

License ID: 01805194

Explration Date: 09/05/20

License Status: LICENSED

Salesperson License Issued: 04/30/07

Broker License Issued: 09/06/12

Former Name(s): NO FORMER NAMES

Main Office: 45525 HIGHWAY 79 SOUTH
AGUANGA, CA 92536

DBA Fairway Associates
ACTIVE AS OF 08/09/2014

Branches: NO CURRENT BRANCHES

Affillated Licensed Cerporation(s):

Comment:

NO CURRENT AFFILIATED CORPORATIONS
NO DISCIPLINARY ACTION
NO OTHER PUBLIC COMMENTS

>>>> Public information request complete <<<<

www?2.dre.ca.gov/PublicASP/pplinfo.asp?License_id=01805194

Fat
11/1972019C ase 5:18-cv-02643-MWF-KK  DewestsesepwPablicASPifelinto np gaOie-M795%473 Of 3 Page ID #:522

STATE OF CALIFORNIA
DEPARTMENT OF REAL ESTATE

The license information shown below represents public information taken from the Department of Reat Estate(DRE) database at the time of your inquiry. It will not reflect pending
changes which are being reviewed for subsequent database updating, Also, the license information provided Includes formal administrative actions that have been taken against
licensees pursuant to the Business and Professions Code and/or the Administrative Procedure Act. A!l of the Information displayed is public Information. Although the business and
maillng addresses of real estate licensees are Included, this information [s not intended for mass mailing purposes.

Some historicai disciplinary action documents may not be in compliance with certain accessibility functlons. For assistance with these documents, please contact the Department's
Licensing Flag Section,

License information taken from records of the Department of Real Estate on 11/19/2019 3:50:17 PM

sp ~ in

License Type:
Name:

Mailing Address:

License ID:
Expiration Date:

icen a
Salesperson License Issued:
Broker License Issued:
Former Name(s):

Main Office:
DBA

Branches:

Affiliated Llcensed Corporation(s):

Salespersons:

Comment:

BROKER
Williams, Candice Elaine

P O BOX 465
AGUANGA, CA 92536

01785547

07/26/23

LICENSED

12/20/06

O7/27/11

NO FORMER NAMES

45525 HIGHWAY 79 S
AGUANGA, CA 92536

Fairway Associates
ACTIVE AS OF 09/19/2011

NO CURRENT BRANCHES
NO CURRENT AFFILIATED CORPORATIONS

01840024 - Boersma, Brian
License Expiration Date: 02/24/2020

NO DISCIPLINARY ACTION
NO OTHER PUBLIC COMMENTS

>>>> Public information request complete <<<<

www2.dre.ca.gov/PublicASP/pplinfo.asp?License_id=01785547

V1
